Case 1:20-cv-01052-TSE-IDD Document 62-3 Filed 07/23/21 Page 1 of 5 PageID# 433




                          EXHIBIT
                             B
Case 1:20-cv-01052-TSE-IDD Document 62-3 Filed 07/23/21 Page 2 of 5 PageID# 434




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DIVISION


  CHARLOTTE CHARLES, et al.,


                     Plaintiffs,

         v.
                                                     Civil Action No. 20-1052-TSE
  ANNE SACOOLAS and JONATHAN
  SACOOLAS,

                     Defendants.


                 UNITED STATES’ MOTION FOR PROTECTIVE ORDER

        Pursuant to 28 U.S.C. § 517 and Federal Rule of Civil Procedure 26(c), the United States,

 through undersigned counsel, hereby respectfully moves for the entry of a protective order as to

 discovery or disclosure of information in this litigation implicating the United States

 Government that is in any way, either directly or indirectly, related to the Defendants’ or any

 other individuals’ employment with the United States Government. The grounds for this motion

 are explained in the simultaneously-filed memorandum of law in support of the motion.

        Undersigned counsel certifies that, as discussed in greater detail in the United States’

 supporting memorandum of law, he has conferred with counsel for the parties regarding this

 motion. Defendants consent to the relief sought in this motion and Plaintiffs oppose.

 Dated: July 23, 2021                                  Respectfully submitted,

                                                       BRIAN M. BOYNTON
                                                       Acting Assistant Attorney General
                                                       Civil Division

                                                       RAJ PAREKH
                                                       Acting United States Attorney

                                                       ALEXANDER K. HAAS
Case 1:20-cv-01052-TSE-IDD Document 62-3 Filed 07/23/21 Page 3 of 5 PageID# 435




                                           Director, Federal Programs Branch

                                           ANTHONY J. COPPOLINO
                                           Deputy Director, Federal Programs Branch

                                           JAMES R. POWERS
                                           Trial Attorney
                                           Civil Division, Federal Programs Branch
                                           United States Department of Justice
                                           1100 L Street, NW
                                           Washington, DC 20005
                                           Tel: (202) 353-0543
                                           Email: james.r.powers@usdoj.gov

                                            /s/
                                           DENNIS C. BARGHAAN, JR.
                                           Acting Chief, Civil Division
                                           Assistant United States Attorney
                                           2100 Jamieson Ave.
                                           Alexandria, Virginia 22314
                                           Tel: (703) 299-3891
                                           Fax: (703) 299-3983
                                           Email: dennis.barghaan@usdoj.gov

                                           ATTORNEYS FOR THE UNITED STATES




                                       2
Case 1:20-cv-01052-TSE-IDD Document 62-3 Filed 07/23/21 Page 4 of 5 PageID# 436




                           THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION


  CHARLOTTE CHARLES, et al.,


                       Plaintiffs,

          v.
                                                       Civil Action No. 20-1052-TSE
  ANNE SACOOLAS and JONATHAN
  SACOOLAS,

                       Defendants.


                     [DRAFT] ORDER GRANTING PROTECTIVE ORDER

         This matter comes before the Court on the United States’ Statement of Interest and Motion

 for Protective Order. Upon consideration of the United States’ submissions, including its filing

 submitted ex parte and in camera, as well as Plaintiffs’ response thereto, and good cause having

 been shown to support the relief requested by the United States, it is hereby

         ORDERED that the United States’ motion is GRANTED; it is further

         ORDERED that, pursuant to Fed. R. Civ. P. 26(c), the parties shall not elicit any

 information during the litigation of the above-captioned action implicating the United States

 Government that is in any way, either directly or indirectly, related to the Defendants’ or any other

 individuals’ employment with the United States Government. This prohibition also applies to

 preclude any party or third-party from having to disclose such information for any purpose in this

 litigation; and it is further




                                                   i
Case 1:20-cv-01052-TSE-IDD Document 62-3 Filed 07/23/21 Page 5 of 5 PageID# 437




        ORDERED that any dispute concerning the application of the above prohibition, if not

 resolved by the parties through the meet and confer process, shall be presented to the presiding

 United States District Judge through a written motion.

        SO ORDERED.

 Dated: ______________



                                                     T.S. Ellis, III
                                                     United States District Judge
